Cite as 2016 Ark. 46


                   SUPREME COURT OF ARKANSAS.
                                        No.   CV-15-228


THEODORE A. ANDERSON                             Opinion Delivered February   4, 2016
                                APPELLANT
                                                 PRO SE MOTION FOR RULE ON CLERK
V.                                               [LINCOLN COUNTY CIRCUIT COURT, NO.
                                                 40CV-14-89]
WENDY KELLEY, DIRECTOR,
ARKANSAS DEPARTMENT OF                           HONORABLE JODI RAINES
CORRECTION                                       DENNIS, JUDGE
                                  APPELLEE
                                                 MOTION DENIED.

                                       PER CURIAM


        Appellant Theodore A. Anderson, an inmate incarcerated in the Arkansas

 Department of Correction, appealed the dismissal of his pro se petition for writ of habeas

 corpus by the Lincoln County Circuit Court, and, on November 5, 2015, this court

 affirmed. Anderson v. Kelley, 2015 Ark. 411, ___ S.W.3d ___ (per curiam). On December

 11, 2015, Anderson tendered a belated petition for rehearing at the same time that he filed

 a pro se motion for rule on clerk. Under Arkansas Supreme Court Rule 2-3 (2015), a

 petition for rehearing must be filed within eighteen days of the date of the decision. In this

 case, the last day for filing such a petition was November 23, 2015. In his motion, Anderson

 contends that the petition should be filed even though it was tendered outside the deadline

 for filing because he placed a petition for rehearing in the mail prior to expiration of the

 deadline for filing. He asks this court to direct its clerk to file the belated petition for

 rehearing.
                                     Cite as 2016 Ark. 46

       Anderson asserts that he received notification of this court’s November 5 order on

November 9, 2015, and that he placed his petition for rehearing in the prison unit mailbox

on November 16, 2015. When he did not receive a file-marked copy within a period of

time, he made an inquiry. Anderson received a response indicating that there was no record

that the documents had ever been received and that the mandate had issued in the case.

Anderson contends that the prison mailbox rule applies, citing to Arkansas Rule of Criminal

Procedure 37.2 (2015).

       Rule 37.2 now includes a provision under which a Rule 37.1 petition will be

deemed filed on the date that an incarcerated inmate deposited his or her petition in the

prison facility’s legal mail system, provided the conditions that are set out in the rule have

been satisfied. A similar provision is included in Arkansas Rule of Appellate Procedure–

Criminal 2(b)(3) (2015) that allows an exception to the filing deadline, when certain

conditions are met, for a notice of appeal of a judgment of conviction in circuit court or a

circuit court order that denied postconviction relief under Rule 37. Anderson’s procedural

default does not come within the parameters of either rule. He urges this court to expand

application of the prison mailbox rule.

       Anderson would have us extend the prison mailbox rule to a petition for rehearing.

Neither of the procedural rules adopting that rule applies to such a petition. Anderson

makes no persuasive argument for permitting an extension to the deadline for filing petitions

for rehearing. The considerations to grant an exception to the deadline for filing such

petitions are far different from the exceptions currently recognized for other filing deadlines.




                                                2
                                 Cite as 2016 Ark. 46

Moreover, the petition that Anderson seeks to have filed would not come under such an

exception, even if applicable.

       Motion denied.




                                           3